       Case 1:17-cv-01313-BAM Document 49 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARCO A. GARCIA,                                   Case No. 1:17-cv-01313-BAM (PC)
12                        Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO COMPLY WITH COURT
                                                         ORDER AND FAILURE TO PROSECUTE
14    GARCIA, et al.,
                                                         (ECF No. 48)
15                        Defendants.
                                                         FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Marco A. Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendants Garcia and Bursiaga for excessive force in violation of the Eighth Amendment. All

20   parties have consented to Magistrate Judge jurisdiction. (ECF No. 28.) This matter is set for a

21   telephonic trial confirmation hearing on September 1, 2021, and a jury trial on November 1, 2021.

22          On May 18, 2021, the Court issued a second scheduling order directing Plaintiff to file his

23   pretrial statement, any motion for attendance of incarcerated witnesses, and the names and

24   locations of any unincarcerated witnesses who refuse to testify voluntarily on or before July 7,

25   2021. (ECF No. 48.) Plaintiff was advised that failure to comply with the procedures set forth in

26   that order may result in the preclusion of any and all witnesses. (Id. at 2.) Plaintiff was also

27   advised that the failure to file a pretrial statement as required by that order may result in the

28   imposition of appropriate sanctions, which may include dismissal of the action or entry of default.
                                                         1
       Case 1:17-cv-01313-BAM Document 49 Filed 07/21/21 Page 2 of 2


 1   (Id. at 4.) The deadline for Plaintiff’s pretrial statement, motion for attendance of incarcerated

 2   witnesses, and names and locations of unincarcerated witnesses has expired, and Plaintiff has

 3   failed to comply with the Court’s scheduling order or to otherwise communicate with the Court.

 4          Accordingly, Plaintiff is HEREBY ORDERED to show cause by written response why

 5   this action should not be dismissed, with prejudice, for failure to obey the Court’s order and for

 6   failure to prosecute. Plaintiff’s response is due within fourteen (14) days from the date of

 7   service of this order. If Plaintiff fails to file a response, or the response does not demonstrate

 8   good cause, this matter will be dismissed.

 9
     IT IS SO ORDERED.
10

11      Dated:     July 21, 2021                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
